Opinion of the Court
PER CURIAM:
Petitioner was convicted, upon trial by Navy special court-martial, of unauthorized absence for a period of 35 days. He was sentenced to a bad-conduct discharge, and to forfeit $55 per month of his pay for a period of 5 months. After approval of the findings and sentence by Navy reviewing authorities, petitioner seeks grant of review.
After the findings, the trial counsel stated that he had evidence - of prior convictions, and proceeded to read a statement from an unidentified source which included the details of three previous court-martial convictions. No documentary evidence of these convictions was offered or received in evidence, nor is any written statement attached to the record. In the absence of proof of at least two prior convictions, the sentence imposed is illegal. Manual for Courts-Martial, 1951, Paragraph- 127c. United States v. Carter (No. 159) 1 USCMA 108, 2 CMR 14, decided January 18, 1952, requires reversal here. Indeed, the Government concedes error. The petition for grant of review is granted and the decision of the board of review is reversed. The case is remanded to The Judge Advocate General of the Navy for appropriate action.